Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 24 January 2022 have been fully considered but they are not persuasive. Applicant argues the office has failed to establish motivation for combining the references since Helliwell teaches a color sensitive test while Robinson continuously monitors blood. Examiner respectfully disagrees that a person of ordinary skill in the art would have no reason or motivation to modify Robinson with Helliwell. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Helliwell provides the indicator to detect presence of glucose in the line at desired location ([0034]). It would have been obvious at the effective filling date to substitute the indicator of Levin with the indicator of Helliwell and place the detector in the syringe to detect the presence of glucose since the indicators are functionally equivalent and would not be detrimental to the operation of the prior art device. 
In response to applicant's argument that Robinson uses a continuously monitoring system and Helliwell detects glucose in based on bursa, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant also argues the indicators are not functionally equivalent and the combination would change a principle of operation of Robinson. Examiner respectfully disagrees. “[t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result… the conclusion that when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” (MPEP 2141I). In this case, Robinson indeed detects the concentration of glucose in the blood while Helliwell allows for detection of glucose content. Helliwell further states in [0082] “Further, various implementations may employ other indicator strips, for example indicator strips that indicate a presence or even a level or concentration”. Therefore, the color change indicator can also detect a presence or concentration which is the function of the indicator in Robinson. The indicators are functionally equivalent and can operate to detect glucose; therefore, the combination would not change a principle of operation of Robinson.
Applicant also argues that the combination is improper since Robinson already detects glucose. Examiner respectfully disagrees. MPEP 2143 B states: To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; 
(2) a finding that the substituted components and their functions were known in the art; 
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and 
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
In this case, Robinson discloses the product except that the device had specifically a color indicator. Helliwell provides the indicator to detect presence of glucose in the line at desired location ([0034]) which is known in the art. It would have been obvious at the effective filling date to substitute the indicator of Levin with the indicator of Helliwell and place the detector in the syringe to detect the presence of glucose since the indicators are functionally equivalent and would not be detrimental to the operation of the prior art device. Helliwell further states in [0082] “Further, various implementations may employ other indicator strips, for example indicator strips that indicate a presence or even a level or concentration”. Therefore, the color change indicator can also detect a presence or concentration which is the function of the indicator in Robinson. The indicators are functionally equivalent and can operate to detect glucose; therefore, the combination would not change a principle of operation of Robinson.
For these reasons, Applicant’s arguments regarding claims 1-4, 6, 8-11, 13-15, 18, 20, 21, 36-38 are not persuasive. Claim 39 is newly added. Claims 1-4, 6, 8-11, 13-15, 18, 20, 21, 36-39 are examined on the merits.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 6, 8-11, 13-15, 18, 20-21, and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 20120065482) in view of Helliwell (US 20150112248).
Regarding Claim 1 , Robinson discloses a safety warning system comprising a receptacle (5, figure 6, [0325]) into which fluid is configured to be displaced from the medical or surgical line (8, [0325]), an indicator (1, [0050], [0325]) arranged to contact the fluid from the medical or surgical line (figure 6) and configured to provide a visual indication of whether the fluid comprises glucose ([0325]), wherein the receptacle is expandable and comprises a syringe (5)operable by a user and expanding the receptacle creates negative pressure region in the receptacle connectable to draw fluid through the medical or surgical line ([0325-0327]).
Robinson does not explicitly teach a color change indicator arranged to contact the fluid from the medical or surgical line and configured to provide a visual indication of whether the fluid comprises glucose.
Helliwell discloses a blood monitoring system relatively pertinent to problem posed by Applicant of monitoring blood content, Helliwell teaches a test indicator (56, figure 2, [0034]) to contact fluid from the line to provide indication and change color in presence of glucose ([0034]).
Helliwell provides the indicator to detect presence of glucose in the line at desired location ([0034]). It would have been obvious at the effective filling date to substitute the indicator of Levin with the indicator of Helliwell and place the detector in the syringe to detect the presence of glucose since the indicators are functionally equivalent and would not be detrimental to the operation of the prior art device.
Regarding claim 2, Robinson discloses a gas release path (fluid passageway 8 in the line including part of the line before and after valve 42) to enable fluid to displace gas to enable fluid to contact the indicator (the draw begins with negative pressure and allows the fluid to displace gas in the line to contact the indicator [0325]) but does not teach wherein the color change indicator is configured to warn the presence of glucose in the fluid.
Helliwell teaches a gas release path ( to enable fluid to displace gas to contact the indicator, test indicator (56, figure 2, [0034]) to contact fluid from the line to provide indication and change color in presence of glucose ([0034]).
Helliwell provides the indicator to detect presence of glucose in the line at desired location ([0034]). It would have been obvious at the effective filling date to substitute the indicator of Levin with the indicator of Helliwell and place the detector in the syringe to detect the presence of glucose since the indicators are functionally equivalent and would not be detrimental to the operation of the prior art device.
Regarding claims 3-4 and 8, Robinson discloses a one way valve (42, figure 6, [0325]) in the gas release path which blocks in contact with fluid and allow fluid to flow from line into the receptacle (figure 6).
Regarding claim 6, Robinson discloses the receptacle is configured to expand to receive a volume of fluid ([0325], and the syringe can expand to fill the interior chamber) but does not teach the volume of fluid greater than or equal to an interior volume of the medical of surgical line. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the syringe of Robinson to have a volume greater than or equal to the interior volume of the surgical line since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232(1984). In the instant case, the device of Robinson would not operate differently with the claimed volume and since the syringe is used to infuse and sample the device and the syringe would function appropriately having the claimed volume. 
Regarding claim 9, Robinson further discloses the fluid into the receptacle is bulk flow ([0325-0327], the flow is not a drip flow but rather unimpeded flow).
Regarding claim 10, Helliwell further teaches the fluid contacts the indicator by capillary action ([0083]).
Helliwell provides the indicator to detect presence of glucose in the line at desired location ([0034]). It would have been obvious at the effective filling date to substitute the indicator of Levin with the indicator of Helliwell and place the detector in the syringe to detect the presence of glucose since the indicators are functionally equivalent and would not be detrimental to the operation of the prior art device.
Regarding claims 11 and 36, Robinson further discloses the system configured to provide back pressure to the line sufficient for arterial monitoring once receptacle has received fluid from the line ([0325-0327], the valve 42 closes to allow for blood circulation in circuit 8 and back pressure created). 
Robinson does not teach back pressure comprises a pressure of at least 100 mmHg.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the line of Robinson to have a desired pressure since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232(1984). In the instant case, the device of Robinson would not operate differently with the claimed pressure and since the line is used to circulate blood and the line would function appropriately having the claimed pressure. 
Regarding claim 13, Robinson does not disclose the indicator arranged to contact fluid in the receptacle. 
Helliwell discloses a blood monitoring system relatively pertinent to problem posed by Applicant of monitoring blood content, Helliwell teaches a test indicator (56, figure 2, [0034]) to contact fluid from the line to provide indication and change color in presence of glucose ([0034]) in the syringe.
Helliwell provides the indicator to detect presence of glucose in the line at desired location ([0034]). It would have been obvious at the effective filling date to substitute the indicator of Levin with the indicator of Helliwell and place the detector in the syringe to detect the presence of glucose since the indicators are functionally equivalent
Regarding claim 14, Robinson does not disclose the indicator consists of a chemical indicator configured to remain within the receptacle to not contaminate the line.
Helliwell discloses a blood monitoring system relatively pertinent to problem posed by Applicant of monitoring blood content, Helliwell teaches a chemical indicator (56, figure 2, [0034]) to contact fluid from the line to provide indication and change color in presence of glucose ([0034]) in the syringe.
Helliwell provides the indicator to detect presence of glucose in the line at desired location ([0034]). It would have been obvious at the effective filling date to substitute the indicator of Levin with the indicator of Helliwell and place the detector in the syringe to detect the presence of glucose since the indicators are functionally equivalent.
Regarding claim 15 and 37, Robinson discloses a method to monitor the glucose is using color changing fluid that is glucose oxidase ([0015]).
Regarding claim 18, Robinson further discloses the indicator is configured to display symbols when detecting glucose ([0015], [0059], the sensor provides signal after detecting glucose).
Regarding claim 20, Robinson further discloses the device is adapted for use with a blood pressure monitoring system ([0320]).
Regarding claim 21, Robinson further discloses the system adapted to receive fluid from arterial or venous line (figure 6).
Regarding claim 38, Robinson further discloses the receptacle to receive fluid from outlet of the flush system (figure 6).
Regarding claim 39, Robinson further discloses the indicator configured to warn the user of safety warning system if the fluid contained within the medical surgical line comprises glucose ([0325]) but does not disclose the indicator is a color change indicator.
Helliwell discloses a blood monitoring system relatively pertinent to problem posed by Applicant of monitoring blood content, Helliwell teaches a test indicator (56, figure 2, [0034]) to contact fluid from the line to provide indication and change color in presence of glucose ([0034]).
Helliwell provides the indicator to detect presence of glucose in the line at desired location ([0034]). It would have been obvious at the effective filling date to substitute the indicator of Levin with the indicator of Helliwell and place the detector in the syringe to detect the presence of glucose since the indicators are functionally equivalent and would not be detrimental to the operation of the prior art device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Goldberg (US 2008/0014601) discloses a color change indicator for glucose
Melker (US 2008/0045825) discloses a glucose sensor with color changing indicator
Hagino (US 2008/0208024) discloses a color change indicator for glucose

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/            Examiner, Art Unit 3781